Citation Nr: 0120095	
Decision Date: 08/06/01    Archive Date: 08/14/01

DOCKET NO.  98-08 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased disability rating for the 
veteran's service connected left shoulder instability, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1988 to 
August 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
Seattle, Washington, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied an increase in the 
current 20 percent disability rating.  A notice of 
disagreement was received in December 1997, a statement of 
the case was issued and a substantive appeal was received in 
June 1998.

The veteran also filed a claim for disability benefits 
related to a right shoulder condition in March 1999.  Service 
connection for this condition was denied in a rating decision 
dated in September 1999.  No notice of disagreement was 
received in connection with that determination.


FINDING OF FACT

The veteran's service-connected left shoulder disability, 
status post capsular repair, is manifested by instability and 
recurrent dislocations, and limitation of range of motion 
with pain, numbness, and spasm requiring medication.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 20 percent for the veteran's service-connected 
left shoulder instability have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. Part 4, 
including § 4.7, Codes 5202, 5304.

2.  The criteria for entitlement to a disability evaluation 
of 20 percent for limitation of motion of the left shoulder 
have been met.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. Part 4, including §§ 4.7, 4.40, 4.71a, 
Code 5201 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes three 
recent VA examination reports, as well as private medical 
records.  Significantly, no additional pertinent evidence has 
been identified by the veteran.  The Board therefore finds 
that the record as it stands is adequate to allow for 
equitable review of the veteran's appeal.  

Further, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to an increased rating for 
his service connected left shoulder instability.  The 
discussions in the rating decision, statement of the case, 
supplemental statement of the case and other communications 
have informed the veteran and his representative of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  The Board, therefore, finds that the 
notice requirements of the new law have been met.  

Under the circumstances of this case where there has been 
substantial compliance with the Veterans Claims Assistance 
Act of 2000, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on 
VA with no benefit to flowing to the veteran are to be 
avoided).  Moreover, given the completeness of the present 
record which shows substantial compliance with the 
notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been promulgated.


Legal Criteria

The present appeal involves the veteran's claim that the 
severity of his service-connected left shoulder instability 
warrants a higher disability rating. Under the applicable 
criteria, disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2000).  Separate diagnostic codes identify 
the various disabilities.  VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The 
requirements set forth in these regulations, mandating an 
evaluation of the complete medical history of the veteran's 
claimed disability, operate to protect veterans against 
adverse decisions based on a single, incomplete or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the level of the disability and of any changes in the 
condition.  38 C.F.R. §§ 4.1, 4.2 (2000); Schafrath, 1 Vet. 
App. at 593-94.

The veteran's disability, however, must be reviewed in 
relation to its history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3 (2000); 
where there is a question as to which or two evaluations 
apply, assigning a higher of the two where the disability 
picture more nearly approximates the criteria for the next 
higher rating, 38 C.F.R. § 4.7 (2000); and evaluating 
functional impairment on the basis of lack of usefulness, and 
the effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10 (2000); Schafrath, 1 Vet. App. 
589.  In any case, with particular regard to the veteran's 
request for an increased schedular evaluation, the Board will 
only consider the factors as enumerated in the applicable 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

The evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14 (2000).  The United States Court of Appeals for 
Veterans Claims (Court) has held that a claimant may not be 
compensated twice for the same symptomatology as "such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  This would result in pyramiding, 
contrary to the provisions of 38 C.F.R. § 4.14.  The Court 
has acknowledged, however, that when a veteran has separate 
and distinct manifestations attributable to the same injury, 
he should be compensated under different diagnostic codes.  
Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 
Vet. App. 225 (1993).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (2000).  Inquiry must also made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45 (2000).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  38 C.F.R. 
§ 4.59 (2000).

The veteran's service-connected left shoulder instability has 
been rated by the RO under the provisions of Diagnostic Code 
5304.  That Code rates Group IV muscle injuries, whose 
function is the stabilization of shoulder against injury in 
strong movements, holding head of humerus in socket; 
abduction; outward rotation and inward rotation of arm.  The 
intrinsic muscles of the shoulder girdle are the 
supraspinatus, infraspinatus and teres minor, subscapularis, 
and coracobrachialis.  Further, because the veteran's 
dominant hand is his right hand, all ratings are based upon 
an impairment of the minor or non-dominant arm.  A slight 
impairment is rated as 0 percent disabling, a moderate 
impairment is 10 percent disabling, a moderately severe or 
severe impairment of the non-dominant arm is 20 percent 
disabling.  The highest disability rating under Code 5304 is 
30 percent, but that applies only to a severe impairment of 
the dominant arm.

The RO originally rated the left shoulder condition under 
Diagnostic Codes 5201 and 5202, again taking into 
consideration that the veteran is right hand dominant.  Code 
5201 rates disability based upon a limitation of motion of 
the arm.  If the minor arm can be moved to shoulder level or 
to midway between the shoulder and side, a 20 percent rating 
is warranted.  A 30 percent rating is assigned when motion of 
the minor arm is limited to 25 degrees from the side.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.

Code 5202 rates other impairments of the humerus.  Where 
there is moderate or marked deformity of the humerus of the 
minor arm caused by malunion, a 20 percent rating is 
assigned.  For recurrent dislocation of the humerus at the 
scapulohumeral joint of the minor arm, a 20 percent rating is 
warranted, regardless of the frequency of dislocation or 
guarding of movement.  For fibrous union of the humerus, a 40 
percent rating is assigned.  Nonunion of the humerus, or a 
false flail joint, a 50 percent rating is merited.  A 70 
percent rating is called for when there is the loss of the 
head of the humerus in the minor arm, or a flail shoulder.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination. 


Analysis 

VA and private medical records indicate that the veteran's 
left shoulder had dislocated at various times prior to his 
period of military service.  Following an in-service injury 
in 1988, pain and dislocations occurred more frequently.  
Service connection for the veteran's left shoulder was 
granted by a rating decision in 1992, based upon evidence 
showing at dislocation on at least one occasion in service.  
In October 1996, the veteran underwent surgery to repair the 
left shoulder.  By April 1997, the surgeon released the 
veteran to work overtime and noted an excellent range of 
motion and good strength.  The veteran filed a claim for an 
increased disability rating of his left shoulder that same 
month.

The veteran was examined by VA in June 1997.  No claims file 
was available for review, nor was treatment documentation 
presented.  The veteran reported shoulder surgery in 1996 
with a history of shoulder dislocation.  He complained of 
constant pain and popping and clicking in the joint.  Sharp 
pain was reported on movement.  Left arm numbness was said to 
interfere with restful sleep.  On examination, the examiner 
noted that the veteran's upper extremities and shoulder 
musculature were very well developed.  Range of motion was 
165 degrees in flexion limited by discomfort, 170 degrees in 
abduction limited by discomfort, and rotation was to 90 
degrees both internally and externally.  Glenohumeral 
crepitus was heard.  There was no "clinical correlation" of 
an unstable/loose acromioclavicular (AC) or glenohumeral 
joint, but there was evidence of a prior left AC joint 
injury.  An x-ray showed residuals of trauma suggestive of an 
anterior dislocation without secondary changes.

A compensation examination was conducted by VA in June 1998.  
No dislocations had occurred since the surgery, but aching 
and soreness were complained of.  The veteran avoided lifting 
or raising the arm against resistance to prevent injury, but 
otherwise had a reasonably good range of motion.  The 
measured range of motion was to 180 degrees in flexion and 
abduction, to 30 degrees in adduction, to 60 degrees in 
extension, and to 90 degrees in internal and external 
rotation.  The veteran complained of pain during almost all 
maneuvers.  There was no objective evidence of dislocation or 
laxity in the joint.

A VA examination in May 1999 primarily for evaluation of his 
right shoulder indicated that the veteran slept on his left 
side.  Flexion and abduction of the left shoulder was 
measured at 150 degrees.  Apprehension was noted at that 
point.

In February 2000, a VA compensation examination was 
conducted.  The claims file was reviewed.  The veteran 
reported that the left shoulder had dislocated repeatedly 
from 1988 until mid-1996.  Surgery in 1996 reportedly 
relieved some of the problem for a time, but dislocations did 
recur.  The veteran stated that his work as a mail handler 
aggravated the discomfort in his left shoulder, and that he 
only lifted light objects over his head.  Active range of 
motion was measured to 170 degrees in flexion and abduction, 
with pain at 160 degrees.  Internal and external rotation 
were possible to 90 degrees, but pain was present at 75 
degrees.  An x-ray showed no significant degenerative joint 
disease.  The impression of the examiner was chronic left 
shoulder pain with a history of instability, status post-
capsular repair.

The veteran and his wife testified at a Travel Board hearing 
in December 2000.  The veteran stated that he was right hand 
dominant, and that he had pain all day long.  On a 10 point 
scale, the pain was a 6 or 7 in the morning, went down to a 5 
during the day, and became a 10 by the end of the day.  
Dislocation reportedly occurred 2 to 4 times a year, and the 
veteran estimated he missed 4 days of work a month because of 
problems with his shoulder.  There was numbness in the left 
arm, and shoulder pain interfered with his sleep, limiting it 
to approximately 4 hours a night.  He testified that he could 
no longer engage in athletic activities or play extensively 
with his children.  Cold weather and stress made the shoulder 
ache.  His wife testified that the veteran's muscles were 
very tense and corroborated his description of his 
symptomatology.

The current evaluation of 20 percent is the maximum provided 
under Code 5304 for a non-dominant shoulder. Under Code 5202, 
a 20 percent rating is warranted for recurrent dislocations 
of the humerus of the minor arm, regardless of the frequency 
of the dislocation.  Here, there is no evidence of a fibrous 
union of the humerus, nonunion of the humerus, or loss of the 
head of the humerus. The veteran reports that his shoulder 
dislocates relatively easily, about 3 times a year, although 
the most recent examinations found no objective evidence of 
laxity in the joint. 

Because the symptomatology complained of by the veteran 
involves mainly a loss of use of the arm due to pain, 
numbness, and discomfort, there is a  basis for a separate 
rating based upon limitation of motion. Although recent 
examinations have shown that the veteran has range of motion 
above shoulder level, he has pain at the extremes of motion, 
causing him to guard his motion when lifting above his head.  
He does have some trouble sleeping, and has had to curtail 
some activities with his children. He reportedly takes 
medication to relieve both pain and muscle spasm. 
Accordingly, the Board finds that although an increase in the 
20 percent evaluation for instability of the left shoulder is 
not warranted, a separate 20 percent evaluation for 
limitation of the left shoulder is warranted. 38 C.F.R. 
§§ 4.40, 4.45, 4.59, Code 5201; DeLuca, Esteban.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  The veteran testified that he missed an 
average of only 4 days a month, and was limited to some 
extent from lifting heavy weight overhead.  Under these 
circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) (West 
1991) and the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified at 38 U.S.C. § 5107), but there is not such a state 
of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision. 
 

ORDER

Entitlement to a disability rating in excess of 20 percent 
for instability of the left shoulder is denied.

Entitlement to a 20 percent evaluation for limitation of 
motion of the left shoulder is granted, subject to the law 
and regulations governing the payment of monetary benefits.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

